UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Section 13a-16 15d-16 of the Securities Exchange Act of 1934 Dated:October 26, 2010 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-FX Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date: October 26, 2010 By: /s/ Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate Release 10-52-TR Date: October 26, 2010 3Q RESULTS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2010 TECK REPORTS THIRD QUARTER RESULTS FOR 2010 Vancouver, BC – Teck Resources Limited (TSX: TCK.A and TCK.B, NYSE: TCK) announced adjusted quarterly earnings of $467 million, or $0.79 per share, for the third quarter of 2010. Our operating profit before depreciation was approximately $1.2 billion and EBITDA was $912 million in the third quarter. Don Lindsay, President and CEO said, "We are pleased to report record revenues of $2.5 billion for the third quarter of 2010. The ramp-up of production at our concentrate project at the Carmen de Andacollo copper mine in Chile progressed well and we achieved commercial production seven months after start-up, with the operating results to be included in our earnings starting October 1. We also continued to strengthen our balance sheet during the quarter by refinancing a portion of our high-yield notes with an average maturity of six years with investment grade notes of an average maturity of 18 years. This will result in a reduction in our interest expense of approximately US$85 million per year.” Highlights and Significant Items · Operating profit before depreciation in the third quarter was $1.2 billion compared with $969 million last year. On a year-to-date basis, operating profit before depreciation was $3.1 billion compared with $2.6 billion in 2009. · EBITDA for the 12 months ended September 30, 2010 was $4.3 billion. · In October, we declared that commercial production was achieved at the Carmen de Andacollo’s copper concentrate project marking the completion of project development, commissioning and operational ramp-up of the new facility. Effective October 1, 2010, operating results will be credited to earnings. The project will increase the company’s total copper production by 70,000 tonnes from approximately 270,000 tonnes to approximately 340,000 tonnes on an annualized basis. · Coal sales in the third quarter were negatively affected by temporary capacity constraints at Westshore Terminals. Third quarter sales of 5.5 million tonnes were below our previous All dollar amounts expressed in this news release are in Canadian dollars unless otherwise noted. Reference: Greg Waller, VP Investor Relations & Strategic Analysis Marcia Smith, VP Corporate Affairs Additional corporate information is available on the Internet at http://www.teck.com guidance of 5.8 to 6.2 million tonnes. Sales for the calendar year are expected to be in the range of 23.0 to 23.8 million tonnes compared with our previously announced guidance of 23.5 to 24.5 million tonnes. · We have agreed on prices with the majority of our contract coal customers for the fourth quarter of 2010 with pricing generally at US$209 per tonne for our highest quality products. We expect our weighted average selling prices for the fourth quarter to be in the range of US$200 to US$205 per tonne. · In early October, we announced that we had entered into a 10-year agreement with Canadian Pacific Railway Limited to transport coal from our five mines in southeast British Columbia to Vancouver port areas. The commercial terms of the agreement are confidential and include commitments by CP to provide capacity necessary for us to realize our coal growth strategy and to deliver increased production on a timely basis to our key markets. · During the quarter, we issued US$1.45 billion of long-term investment grade unsecured notes to replace a portion of the high-yield notes issued in May, 2009. These transactions will reduce our future interest expense by approximately US$85 million per year and resulted in high-yield notes with an average maturity of six years being replaced with investment grade notes with an average maturity of 18 years. This refinancing resulted in a $340 million after-tax charge to earnings in the third quarter. An additional $68 million charge will be recorded in the fourth quarter, as a portion of the transaction was completed in the fourth quarter. All dollar amounts expressed in this news release are in Canadian dollars unless otherwise noted. Reference: Greg Waller, VP Investor Relations & Strategic Analysis Marcia Smith, VP Corporate Affairs Additional corporate information is available on the Internet at http://www.teck.com This management’s discussion and analysis is dated as at October 26, 2010 and should be read in conjunction with the unaudited consolidated financial statements of Teck Resources Limited (Teck) and the notes thereto for the nine months ended September 30, 2010 and with the audited consolidated financial statements of Teck and the notes thereto for the year ended December 31, 2009. In this news release, unless the context otherwise dictates, a reference to “the company” or “us,” “we” or “our” refers to Teck and its subsidiaries. Additional information, including our annual information form and management’s discussion and analysis for the year ended December 31, 2009, is available on SEDAR at www.sedar.com. This document contains forward-looking statements. Please refer to the cautionary language under the heading “CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION” below. Earnings, Adjusted Earnings and Comparative Earnings* Adjusted earnings, which excludes the effect of certain transactions described in the table below, were $467 million, or $0.79 per share, for the third quarter of 2010 compared with $337 million, or $0.59 per share last year. The higher adjusted earnings were due to significantly higher coal prices and higher base metal prices. This was partially offset by the effect of a weaker US dollar and lower copper product sales in the period prior to the start of commercial production for the Carmen de Andacollo concentrate project. Earnings attributable to shareholders of the company were $331 million, or $0.56 per share, in the third quarter compared with $609 million or $1.07 per share in the same period last year. Our third quarter earnings included a $340 million charge related to the refinancing of a portion of our debt. Last year, third quarter earnings included a $311 million foreign exchange gain on our US dollar denominated debt compared with $26 million this year. Three months ended September 30 Nine months ended September 30 ($ in millions) Earnings attributable to shareholders as reported (note 1) $ Add (deduct): Asset and investment sale gains ) (3 ) ) ) Foreign exchange gains on net debt ) Derivative (gains) losses ) ) ) 40 Refinancing items 26 Asset impairment included in equity earnings - 58 - 71 Tax items - - - ) Earnings from discontinued operations - ) - ) Adjusted earnings Negative (positive) pricing adjustments (note 2) Comparative net earnings $ Earnings attributable to shareholders are earning less minority interests in earnings. See FINANCIAL INSTRUMENTS AND DERIVATIVES section for further information. * Our financial results are prepared in accordance with Canadian GAAP (“GAAP”). This news release refers to adjusted net earnings, comparative net earnings, EBITDA, operating profit and operating profit before depreciation and pricing adjustments, which are not measures recognized under GAAP in Canada or the United States and do not have a standardized meaning prescribed by GAAP. For adjusted net earnings and comparative net earnings, we adjust earnings attributable to shareholders as reported to remove the effect of certain kinds of transactions in these measures. EBITDA is earnings attributable to shareholders before interest and financing expenses, income taxes, depreciation and amortization. Operating profit is revenues less operating expenses and depreciation and amortization. Operating profit before depreciation and pricing adjustments is operating profit with depreciation, amortization and pricing adjustments added or deducted as appropriate. Pricing adjustments are described under the heading “Average Prices and Exchange Rates” below. These measures may differ from those used by, and may not be comparable to such measures as reported by, other issuers. We disclose these measures, which have been derived from our financial statements and applied on a consistent basis, because we believe they are of assistance in understanding the results of our operations and financial position and are meant to provide further information about our financial results to investors. All dollar amounts expressed in this news release are in Canadian dollars unless otherwise noted. Reference: Greg Waller, VP Investor Relations & Strategic Analysis Marcia Smith, VP Corporate Affairs Additional corporate information is available on the Internet at http://www.teck.com Business Unit Results Our third quarter business unit results are presented in the table below. Three months ended September 30 ($ in millions) Revenues Operating profit before depreciation and pricing adjustments Operating profit Copper $ Coal Zinc Total $ Revenues Revenues from operations were a record $2.5 billion in the third quarter compared with $2.1 billion a year ago. Revenue from our copper business unit remained similar to a year ago as significantly higher copper prices were offset by an 18% reduction in sales volumes. Coal revenues increased by $281 million compared with the third quarter of 2009, which reflected significantly higher coal prices, partly offset by slightly lower sales volumes. Revenues from our zinc business unit increased by $111 million, primarily due to higher zinc and lead prices and higher sales volumes. The effect of the weaker US dollar partly offset the impact of higher commodity prices in each of our business units. Copper Business Unit Operating profit from our copper business unit was $310 million in the third quarter compared with $298 million in 2009. Copper prices rose in the third quarter resulting in pre-tax positive pricing adjustments of $70 million similar to $72 million in the third quarter of 2009. Operating profit from our copper business unit, before depreciation and pricing adjustments, of $306 million in the third quarter was similar to $308 million a year ago. Copper prices in the third quarter averaged US$3.29 per pound, 24% higher than the same period a year ago. The higher copper price was primarily offset by lower sales volumes and the effect of the weaker US dollar in the period compared with a year ago. Copper sales volumes were 18% lower than a year ago due to lower production from Highland Valley Copper and the timing of deliveries to customers from each of our mines. Coal Business Unit Operating profit from our coal business unit in the third quarter was $491 million compared with $236 million last year primarily due to significantly higher coal prices, partially offset by the effect of a weaker US dollar and higher unit cost of product sold. Coal prices were significantly higher and averaged US$200 (C$208) per tonne in the quarter compared with US$137 (C$152) per tonne in the same period a year ago. Average US dollar selling prices reflect the change to quarterly pricing and higher prevailing prices in the third quarter of 2010 compared with the lower contract price settlements for the 2009 coal year that ran April 1, 2009 to March 31, 2010, 4 Teck Resources Limited 2010 Third Quarter News Release which were negotiated in the midst of the global economic crisis. Despite strong demand from our steelmaking customers, sales volumes decreased to 5.5 million tonnes in the third quarter compared with 5.7 million tonnes in the same quarter a year ago due largely to congestion and coal loading problems at Westshore Terminals. Unit cost of product sold, before transportation and depreciation charges, was $62 per tonne compared with $54 per tonne in the same quarter of 2009 due primarily to higher strip ratios and higher diesel fuel prices. Zinc Business Unit Operating profit from our zinc business unit was $204 million in the third quarter compared with $160 million in the same period last year. Zinc prices rose during the third quarter resulting in pre-tax positive pricing adjustments of $26 million compared with $35 million in the same period a year ago. Operating profit from our zinc business unit, before depreciation and pricing adjustments, was also $204 million in the third quarter compared with $159 million a year ago as a result of higher zinc and lead prices combined with increased sales volumes from our Red Dog mine. Following the sale of a one-third interest in the Waneta Dam in February of this year, we no longer sell significant quantities of power. Operating profits from these sales were $8 million in the third quarter of 2009. Our year-to-date business unit results are presented in the table below. ($ in millions) Revenues Operating profit before depreciation and pricing adjustments Operating profit Copper $ Coal Zinc Total $ Average Prices and Exchange Rates* Three months ended Nine months ended September 30 September 30 % Change % Change Copper (LME Cash - US$/pound) +24
